DETAILED ACTION
This office action is in response to amendment filed on Dec. 17, 2021.
Claims 1, 8, and 15 have been amended.
Claims 1, 4-8, 11-15, and 18-24 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-8, 11-15, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over by e Costa et al. (US Pub. No. 20170195459 A1 hereinafter “Costa”), and in view of Nakamura (US Patent No. 10,127,031 B2 hereinafter “Nakamura”)
Per claim 1 (Currently Amended)
Costa discloses
A method of operating an on-board unit of a first vehicle that wirelessly communicates with a cloud-based system and with on-board units of neighboring vehicles of a network of moving things comprising a plurality of vehicles ([0039] “In accordance with various aspects of the present disclosure, an affordable multi-network on-board unit (OBU) is presented…The OBU may, for example, comprise a plurality of networking interfaces (e.g., Wi-Fi, 802.11p, 4G, Bluetooth, UWB, etc.).  The OBU may, for example, be readily installed in or on private and/or public vehicles.” & [0044] “The OBU may also, transfer (e.g., in a real-time or delay-tolerant fashion) to and from the cloud.  For example, the OBU may log and/or communicate information of the vehicles.”), the method comprising:
receiving, by the on-board unit of the first vehicle from a cloud-based system, an information updates (As shown in Fig.7 and paragraph [0185] “The signing and encryption mechanism may provide an assurance of authenticity of an update, and may, for example, ensure that only updates generated by an SMS (e.g., SMS 778) [see Fig.7 cloud 760] are applied by an SUC (e.g., SUC 750) [i.e. on-board unit].  Further, the signing and encryption mechanism may be designed to support authorization of permission to receive an update”), an information update comprising metadata that specifies update version information, update order policy information, and information that identifies at least one system of the first vehicle that is to be updated using the information update ([0183] “when an NU (e.g., NU 725) requests an update (e.g., an update of software, firmware, and/or data) from an SMS (e.g., SMS 778), it may do so autonomously, without human intervention, and the NU requesting the update may provide to the SMS data that may be referred to and identified herein as NU_METADATA, to help the SMS to determine the next plausible update, if any.  In accordance with the present disclosure, the NU_METADATA may include a variety of parameters including, for example, "HARDWARE_VERSION," "UPDATE_FLAG," "DEVICE_TYPE," and "CURRENT_VERSION." The value of the HARDWARE_VERSION parameter”)
verifying that the update version information and the update order policy information of the metadata is consistent with an update order and a current version of the at least one system (Costa discloses verify that the update version information in [0183] “when an NU (e.g., NU 725) requests an update (e.g., an update of software, firmware, and/or data) from an SMS (e.g., SMS 778), it may do so autonomously, without human intervention, and the NU requesting the update may provide to the SMS data that may be referred to and identified herein as NU_METADATA, to help the SMS to determine the next plausible update, if any.  In accordance with the present disclosure, the NU_METADATA may include a variety of parameters including, for example, "HARDWARE_VERSION," "UPDATE_FLAG," "DEVICE_TYPE," and "CURRENT_VERSION." and Costa also discloses verify the update policy information in [0190]“If, however, the SMS (e.g., SMS 778) finds that there is an update available for NU_A, the SMS responds to NU_A with values for a number of the PDATE_PROPERTIES of the available update (described above) including, for example…UPDATE_POLICY”)
determining whether operating conditions of the first vehicle that are required for application of the information update to the at least one system are met by current operating conditions of the first vehicle (Costa discloses in [0188] “In accordance with various aspects of the present disclosure, the NU [in the vehicle] may contact the SMS [in cloud system] if the NU detects problems/errors such as…In addition, the NU may detect other important conditions [operating conditions] that cause the reporting of a software update issue from the NU to the SMS including…” & For example Costa discloses in [0215] “Examples of possible difficulties that may be encountered include, for example…In such a situation, performing an update of the NU may, for example, involve downloading and using a full version of an update known to be stable, to install the NU software/firmware/data from scratch”
when the operating conditions are met, causing application of the information update, by the on-board unit to the at least one system ([0186] "if the SMS finds that a suitable update is available [i.e. the operating conditions are met], the SMS may check whether the SMS has a cached version of the Public Key Certificate for the NU making the request...The SMS may then use the Public Key for the requesting NU to encrypt the UPDATE_FILE (that contains the UPDATE_ARCHIVE) and the hash of the UPDATE_ARCHIVE signed using the SMS Private Key, identified herein as SIGNED_HASH.  The SMS may then deploy the encrypted update, UPDATE_FILE, in the location, UPDATE_LOCATION.") and 
transmitting, by the on-board unit to the cloud-based system, a notification of at least one result of the application of the information update to the at least one system ([0175] “The UPDATE_STATE property may identify whether the associated update is, for example, STABLE or POISONED.  In accordance with aspects of the present disclosure, an update may be identified as STABLE if, for example, the entities to which it has been downloaded and installed have subsequently operated properly, without significant difficulties, while an update that resulted in detected operational problems or that has been manually identified as having problems, may be marked as POISONED.”)
Costa does not disclose
wherein the verifying comprises determining whether the update version information of the metadata is later in time or order of a particular version identifier associated with particular data to be updated.
But Nakamura discloses
the verifying comprises determining whether the update version information of the metadata is later in time or order of a particular version identifier associated with particular data to be updated (col.8 lines 29-39 “the update part 1103 verifies whether there are new update data newer than a program 104 stored in the storage part 105 by comparing a version number described in the "version" of the metadata acquired from the server and a version number of the program 104 stored in the storage part 105 (step S10). when the version number of the program 104 matches the version number described in the "version" of the metadata acquired from the update server 60 to indicate that the program 104 is the latest version, the update part 1103 determines that there is no update that needs to be acquired [i.e. update version of metadata is later in time].” Col.8 lines 39-44 “when the version number indicated by the acquired metadata does not match the version number of the program 104 to indicate that there is a version newer than the version of the program 104, the update part 1103 determines that there is an update that needs to be acquired [order of a particular version number].” Col.8 lines 57-60 “On the other hand, when the flag information of the "isValid" is "true", the update part 1103 determines that the latest update data are executable [particular data to be updated].”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Costa and teaching of Nakamura including the verifying comprises determining whether the update version information of the metadata is later in time or order of a particular version identifier associated with particular data to be updated in order to provide a method of verifying the update including a update part to transmit a request to an update server to provide the 

Per claim 4
The rejection of claim 1 is incorporated
Costa further discloses
wherein the on-board unit wirelessly sends the notification to the cloud-based system via an on-board unit of a second vehicle of the plurality of vehicles ([0194] “a network of moving things in accordance with various aspects of the present disclosure is able to perform updates of software, firmware, and/or data on both mobile and fixed NUs…For example, an NU such as NU 730 may be configured to always connect through an NU such as the NU 742 using, for example, Wi-Fi, and may rely upon any available connections to NU 742 (e.g., Wi-Fi, Cellular, or DSRC) to reach SMS 778.”)

Per claim 5
The rejection of claim 1 is incorporated
Costa further discloses
wherein the on-board unit wirelessly receives the information update from the cloud-based system via an on-board unit of a second vehicle ([0188] “In accordance with aspects of the present disclosure, such mobile NUs may leverage any existing communication connections that are available, and the following illustrative example algorithm may be used to perform updates to software, firmware, and/or data on NUs that are mobile.”)


Per claim 6
The rejection of claim 1 is incorporated
Costa further discloses
wherein the at least one system of the first vehicle is separate from the on-board unit of the first vehicle, and wherein the at least one system communicates with other systems of the first vehicle and with the on-board unit, using a wired communication network that is part of the first vehicle ([0040] “The OBUs may, for example, operate to connect passing vehicles to the wired infrastructure of one or more network providers, telecom operators, etc.” & [0041] “In an example implementation, the OBUs may communicate with the Fixed APs utilizing a relatively long-range protocol (e.g., 802.11p, etc.), and the Fixed APs may, in turn, be hard wired to the wired infrastructure (e.g., via cable, tethered optical link, etc.).”)

Per claim 7
The rejection of claim 1 is incorporated
Costa further discloses
wherein the operating conditions comprise a physical location of the first vehicle, a velocity of the first vehicle ([0049] “positioning system devices (e.g., position information, velocity information, trajectory information, travel history information, etc.), etc.” & [0162] “updates may be agnostic of the location and expected behavior, and may be totally adaptable to any constraints and requirements desired by the system operator or users.”), and whether the at least one system is currently providing a service “the communication network enables remote monitoring of drivers' behaviors, trucks' positions and engines' status, and then be able to provide real-time notifications to drivers.”)

Per claim 22
The rejection of claim 1 is incorporated
Costa further discloses
validating origin and integrity of the information update based, at least in part, on the metadata ([0184] “Information supporting the use of additional checks is available in the UPDATE_ARCHIVE that may be used by an SUC (e.g., SUC 750) to validate the integrity and applicability of an update.”)


Per claims 8, 11-14, and 23
They are medium claims corresponding to the method claims 1, 4-7, and 22 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 4-7, and 22 above.

Per claim 15, 18-21, and 24
They are system claims corresponding to the method claims 1, 4-7, and 22 respectively and are rejected the same reason set forth in connection of the rejection of claims 1, 4-7, and 22 above.


Response to Arguments
Applicant’s arguments filed on Dec 17, 2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argues that:
(a) Applicant's arguments with respect to claims 1, 8, and 15, the current amendment that cited references do not teach or suggest “the verifying comprises determining whether the update version information of the metadata is later in time or order of a particular version identifier associated with particular data to be updated” 
Examiner’s response: 
Examiner disagrees.
	Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection - see Nakamura, as applied hereto.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250.  The examiner can normally be reached on Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191